Order entered July 1, 2013




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-09-01377-CV

                   DARLENE C. BALISTRERI-AMRHEIN, Appellant

                                             V.

              AHI & INSPECTOR AARON D. MILLER, ET AL., Appellees

                    On Appeal from the 296th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 296-01145-2008

                                         ORDER
      The Court has before it appellant’s June 24, 2013 request that this Court not destroy the

record of her case. The motion is DENIED. The record will be kept for the period of time

required by law. See TEX. GOV’T CODE ANN. § 51.204(b)(2) (West 2005).


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE